Citation Nr: 0620911	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-37 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to 
November 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied the veteran's claim of 
entitlement to service connection for asthma.  The veteran 
perfected a timely appeal of this determination to the Board.  
A hearing was conducted before the Board in November 2005.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under the VCAA, VA must make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b)(1).

In this case, the veteran stated in his November 2002 claim 
that he had been approved for Social Security disability in 
1993 for his lung condition, and continued to receive such 
disability at the time of his claim.  In his March 2004 
Notice of Disagreement, the veteran again referred to the 
Social Security disability he received for his lung 
condition.  Also, in his testimony before the Board, the 
veteran stated that between 1990 and 1992 he started having 
lung problems and began to receive Social Security 
disability, and that at the same time his medical records 
began to indicate that his lung condition was related to 
asbestos.  However, despite the veteran's references to his 
Social Security disability related to his lung condition, the 
claims folder contains no Social Security Administration 
records nor documentation of any attempts by the RO to obtain 
such records.

Although disability determinations by the Social Security 
Administration are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering such 
records.  The United States Court of Appeals for Veterans 
Claims (Court) has made it clear that Social Security 
Administration records are relevant to claims for VA 
disability compensation and that the decision of that agency 
and the records considered in arriving at the decision must 
be obtained.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  See also Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

The Board thus finds that VA will not be able to completely 
satisfy their duty to notify and assist the veteran in 
substantiating his claim until his Social Security 
Administration records are obtained, as proceeding with the 
adjudication of this appeal without review of all relevant 
evidence may pose a risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  This case 
must therefore be remanded with instructions for the RO to 
obtain and consider any relevant Social Security 
Administration records.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should request from the Social 
Security Administration any records 
associated with the veteran's 
disability claim for a lung condition, 
including copies of any disability 
determination and associated medical 
records.  All records obtained should 
be associated with the claims folder.  
All attempts to obtain such records 
should be documented and associated 
with the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



